Citation Nr: 1328618	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-26 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease or coronary heart disease.

2.  Entitlement to service connection for high blood pressure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1970 to September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for low blood pressure was also included on the Veteran's written substantive appeal in June 2010.  In an April 2012 written statement the Veteran withdrew his claim for service connection for low blood pressure.  Accordingly, this issue was withdrawn and is no longer before the Board.  38 C.F.R. § 20.204.  

The issue of service connection for high blood pressure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not establish the Veteran currently has ischemic heart disease or coronary heart disease.




CONCLUSION OF LAW

Criteria for service connection for a heart disability, to include ischemic heart disease and coronary heart disease have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case the Veteran has consistently asserted that a heart condition is due to his exposure to herbicides, including Agent Orange, during his military service.  VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

In this case the Veteran's DD 214 reflects he served in Vietnam from August 1970 to September 1971.  Therefore the Veteran served in Vietnam during the qualifying time frame and as such is presumed exposed to herbicides, including Agent Orange.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  This exclusive list includes ischemic heart disease.  38 C.F.R. § 3.309(e).  
Therefore if the Veteran currently has ischemic heart disease his heart condition may be presumed service-connected.

The Board has reviewed and considered all evidence of record but, as will be discussed, finds the evidence does not establish the Veteran currently has a heart condition, to include ischemic heart disease or coronary heart disease.  Relevant evidence is summarized below.

Service treatment records were reviewed and do not establish the Veteran received any treatment for, or made any complaint of, any heart condition during his military service.  Instead, at his September 1971 separation examination the Veteran's heart and vascular system were found to be in normal condition.  In a signed, written statement at his separation physical the Veteran himself stated that his condition was good.  Therefore the evidence does not establish the Veteran experienced any heart condition during his military service.

In July 1999, nearly thirty years after separation from military service, the Veteran sought medical treatment for chest pain and elevated blood pressure.  The Veteran was sent to the ER for further evaluation.  An EKC revealed no acute ischemic changes to the heart, providing evidence against the Veteran's claim.

In October 1999 a VA facility performed a cardiology exam.  The reviewing physician noted changes on distal anteroapical wall of left ventricle which may be myocardial ischemia.  However, the physician stated "the study was technically suboptimal due to excessive motion during the acquisition of the image."

Later that year, in December 1999, a private cardiology report noted the Veteran had unstable angina.  However no complications were noted during additional testing procedures and the cardiologist concluded the Veteran was in normal condition, providing additional evidence against the Veteran's claim.  

In July 2008 the Veteran was provided with a VA examination for various conditions.  During the course of this examination the examiner noted the Veteran experienced the following cardiovascular symptoms: fatigue, angina, and dyspnea on moderate exertion.

An ultrasound performed at a VA facility in February 2009 revealed normal abdominal aorta.  In February of the following year the Veteran's heart was noted to have regular rhythm with no murmurs, clicks, or gallops.  The physician noted "point of maximum intensity at 5th space left sterna border."

In March 2010 a stress test was conducted that showed approximate ejection fraction of 70 percent.  The physician opined this was a normal study with "no scintigraphic evidence of reversible perfusion changes to suggest the presence of myocardial ischemia."  The following month an EKG was performed which revealed no significant pauses in cardiac rhythm.

In June 2010 the Veteran was provided with an additional VA examination.  The examiner conducted a stress test which was reported as normal without evidence of ischemia.  The examiner opined the Veteran's functional capacity of 10.4 METs was "good" and his ejection fraction of 70 percent was "excellent."  The examiner noted the Veteran did not have any history of myocardial infarction, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, or any other heart disease.  The examiner noted the Veteran had dyspnea on moderate exertion but no continuous medication was required for heart disease.  As such, the Board finds the results of this VA examination provide probative evidence against the Veteran's claim.

Recent VA treatment records continue to reflect the Veteran has not been diagnosed with a heart condition.  A July 2011 heart study was normal with "no scintigraphic evidence of reversible perfusion changes to suggest the presence of myocardial ischemia."  In January 2012 the Veteran's heart was again noted to have regular rhythm and rate with no evidence of left ventricular hypotrophy or ischemic changes.  Testing was negative for myocardial ischemia and the physician opined no acute cardiopulmonary pathology.  Finally in March 2012 a VA physician noted a history of "SVT," or rapid heart rate, in the past.  However an EKG revealed normal sinus rhythm with no evidence of left ventricular hypotrophy or ischemic changes.  The physician opined the Veteran did not have acute cardiopulmonary pathology.  She noted the Veteran's heart was normal in size and configuration.  

Based on the foregoing, the Board finds the evidence does not establish the Veteran was diagnosed with a heart disability, to include ischemic heart disease or coronary heart disease at any point during the period on appeal.  The Board acknowledges the record suggests the Veteran experienced some symptoms that are typically associated with a heart condition, such as occasional chest pain or shortness of breath, during the period on appeal.  However, VA does not grant service connection for symptoms alone, without an identified basis for those symptoms.  Rather, VA needs to identify a disability, not symptoms of a disability.  

Accordingly, service connection cannot be granted for symptoms of a disability.  Since the medical evidence of record does not include a diagnosis for a heart condition at any point during the period on appeal, the evidence does not establish the Veteran currently has a disability due to any heart condition.  Given this conclusion, the criteria for service connection have not been met, and the Veteran's claim for service connection for a heart condition is therefore denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, although the Veteran initial requested a formal hearing before a decision review officer he later withdrew this request in his April 2012 written statement.  

The Board notes that while the Veteran was provided with several VA examinations throughout the period on appeal, he was not provided with an examination to specifically evaluate his claimed heart condition.  However, as will be discussed, the Board finds that no examination was required regarding this claim.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet App 79 (2006).

As discussed above, the evidence does not establish that the Veteran had a heart condition at any point during the period on appeal.  Accordingly, the Board finds the first factor of McLendon was not met and no examination was required.

Based on the foregoing the Board finds VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The Veteran's claim for service connection for a heart condition is denied.


REMAND

As discussed above, the Veteran withdrew his claim for service connection for low blood pressure in an April 2012 written statement.  However, this statement did not withdraw his claim for service connection for high blood pressure.  Instead, this issue was included in the written informal hearing presentation submitted by the Veteran's representative in May 2013.  Accordingly, the Board finds the Veteran still desires to pursue his appeal for service connection for high blood pressure.

However, the issue of service connection for high blood pressure was not included in the September 2012 supplemental statement of the case (SSOC), which only addressed the Veteran's claim for service connection for a heart condition.  Accordingly, the Board finds the Veteran was not provided with a SSOC regarding his claim for service connection for high blood pressure which contemplated the extensive evidence received since the initial statement of the case in June 2010.  Therefore, remand is required for issuance of a supplemental statement of the case regarding this issue.  See 38 C.F.R. § 19.31. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal for service connection for high blood pressure considering all evidence submitted since the June 2010 statement of the case.  If the claims remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


